Title: To George Washington from Brigadier General Enoch Poor, 25 November 1777
From: Poor, Enoch
To: Washington, George



Sir
[Whitemarsh, Pa.] Novr 25th 1777

I am Sencuble that the Situation of our Country loudly Calls for the Exertions of this Army.
But fear an atact upon the lines Round the City of Philidelphia will be unsucesful therefore dont advize to it.
as I have Jest arived to Camp & not acquainted in the Country beg to be Excused from proposing a new Desposition of the Army. I am your Excellencys Most obediant Hue Servt

Enoch Poor B. Gl

